Case 1:18-cv-00549-JJM-LDA Document 29 Filed 07/05/19 Page 1 of 4 PageID #: 546



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND
________________________________________
                                           :
ALICE PETRONE,                             :
            Plaintiff,                     :
                                           :
v.                                         :     CIVIL ACTION NO.
                                           :     18-CV-00549-JJM-LDA
FEDERAL HOUSING FINANCE AGENCY,            :
FEDERAL HOME LOAN MORTGAGE                 :
CORPORATION,                               :
BAYVIEW LOAN SERVICING, LLC, and :
MANUFACTURERS AND TRADERS TRUST            :
          1
COMPANY d/b/a M & T BANK,                  :
                    Defendants.            :
________________________________________:

             RULE 16(b) WRITTEN SUMMARY STATEMENT OF
    BAYVIEW LOAN SERVICING, LLC AND MANUFACTURERS AND TRADERS
                  TRUST COMPANY d/b/a M & T BANK
                           __________________

         Bayview Loan Servicing, LLC (“Bayview”) and Manufacturers and Traders Trust

Company d/b/a M & T Bank (“MTB”), hereby present their Rule 16(b) written statement2 as set

forth below:

    I.      Facts Summary

    1. On March 16, 2007, Alice Petrone (“Petrone”) executed a note to Washington Mutual

         Bank, FA (“Washington Mutual”), in the amount of Two Hundred and Twenty-Three

         Thousand ($223,000.00) Dollars (“Note”).

    2. The Note is secured by a mortgage, dated March 16, 2007 (“Mortgage”), on the property

         located at 24 Bretton Woods Drive, Cranston, Rhode Island (“Property”).3

1
 Plaintiff‟s reference to Merchant and Traders Trust Company d/b/a M & T Bank is a misnomer. The correct
name is Manufacturers and Traders Trust Company.
2
  In submitting the instant court mandated summary statement neither Bayview nor MTB in anyway intend to
abrogate their previously filed answer including affirmative defenses, waive any future averments or
arguments, or otherwise limit their ability to defend this action.

                                                                                                      1
{00431053.DOCX}
Case 1:18-cv-00549-JJM-LDA Document 29 Filed 07/05/19 Page 2 of 4 PageID #: 547



      3. The Note was subsequently indorsed4 in blank by Washington Mutual.

      4. On September 26, 2008, Washington Mutual was placed in receivership with the Federal

          Deposit Insurance Corporation. Washington Mutual‟s assets, including the Note and

          Mortgage, were eventually sold to JPMorgan Chase Bank (“JPMorgan”).

      5. The Note was subsequently transferred to Federal Home Loan Mortgage Corporation

          (“Freddie Mac”).

      6. Freddie Mac is the current holder of the Note.

      7. Upon information and belief, on or about February 1, 2012, Petrone defaulted on the

          Mortgage. She has not come current on the Mortgage since that date.

      8. An assignment of the Mortgage to JPMorgan was recorded on February 19, 2013 (“JP

          Morgan Assignment”).5

      9. An assignment of the Mortgage to Bayview was recorded on January 21, 2014 (“Bayview

          Assignment”).6

      10. An assignment of the Mortgage to Freddie Mac was recorded on December 5, 2014

          (“Freddie Mac Assignment”).7

      11. Freddie Mac is the current holder of the Mortgage.

      12. The Mortgage has been serviced by Bayview and/or MTB throughout the time period

          Bayview and/or Freddie Mac have held the Note and/or Mortgage.

      13. When required, a monthly mortgage statement was sent to Petrone or her attorney.

3
    Land Evidence Records of the City of Cranston at Book 3623, Page 224.
4
    “Indorse” and “indorsement” are used herein in order to remain consistent with the UCC spelling.
5
    Land Evidence Records of the City of Cranston at Book 4691, Page 348.
6
    Land Evidence Records of the City of Cranston at Book 4862, Page 233.
7
    Land Evidence Records of the City of Cranston at Book 4990, Page 52.


                                                                                                       2
{00431053.DOCX}
Case 1:18-cv-00549-JJM-LDA Document 29 Filed 07/05/19 Page 3 of 4 PageID #: 548



    14. A foreclosure sale of the Property was scheduled for December 3, 2015, at 2:00 pm.

    15. On October 28, 2015, Petrone filed a complaint in Providence/Bristol County Superior

          Court (“Prior Action”), which in part sought to enjoin the foreclosure sale scheduled for

          December 3, 2015.

    16. The foreclosure sale scheduled for December 3, 2015, never took place.

    17. On or about January 12, 2016, Petrone voluntarily dismissed the Prior Action.

    18. A foreclosure sale of the Property was scheduled for October 19, 2018, at 2:00 pm.

    19. On October 3, 2018, Petrone filed her complaint and initiated the instant action.

    20. The scheduled foreclosure sale was cancelled on October 10-11, 2018, and never took

          place.

    21. On June 7, 2019, Freddie Mac counterclaimed for judicial foreclosure of the Mortgage.

    II.      Legal Issues Summary

    22. Whether Petrone‟s due process violation claim was rendered moot by cancellation of the

          foreclosure sale and counterclaim for judicial foreclosure?

    23. Whether Petrone‟s R.I.G.L. § 34-27-3.1 claim was rendered moot by cancellation of the

          foreclosure sale and counterclaim for judicial foreclosure?

    24. Whether Freddie Mac is liable to Petrone for violations of the Truth in Lending Act (12

          C.F.R. 1026.41 and 15 U.S.C. 1638)?

    25. Whether Bayview and/or MTB are liable to Petrone for violations of the Fair Debt

          Collection Practices Act (15 U.S.C. 1692)?

    26. Whether Petrone presents an actionable claim for injunctive relief and injunction?




                                                                                                  3
{00431053.DOCX}
Case 1:18-cv-00549-JJM-LDA Document 29 Filed 07/05/19 Page 4 of 4 PageID #: 549



                                              Respectfully submitted,

                                              BAYVIEW LOAN SERVICING, LLC,
                                              and M&T BANK

                                              By their attorneys,

                                               /s/ Amy Magher
                                              Amy Magher, Esq. – Bar No. 9241
                                              Michienzie & Sawin LLC
                                              745 Boylston Street, Suite 501
                                              Boston, MA 02116
                                              Tel. 617-227-5660
Dated: July 5, 2019                           amagher@masatlaw.com


                               CERTIFICATION OF SERVICE


         I hereby certify that on the 5th day of July 2019, I caused a true and correct copy of the
within document to be e-filed with the District Court of Rhode Island and caused a true and
correct copy of this document to be served through the electronic filing system on the following
parties:

John B. Ennis, Esq.               Ethan Z. Tieger                   Samuel C. Bodurtha
Attorney-at-Law                   Hinshaw & Culbertson LLP          Hinshaw & Culbertson LLP
1200 Reservoir Avenue             321 South Main Street             56 Exchange Terrace
Cranston, RI 02920                Suite 301                         5th Floor
Jbelaw75@gmail.com                Providence, RI 02903              Providence, RI 02903
                                  (401) 751-0842                    (401) 751-0842
                                  etieger@hinshawlaw.com            sbodurtha@hinshawlaw.com

      This document electronically filed and served is available for viewing and/or
downloading from the District Court of Rhode Island „s Electronic Filing System.


                                      /s/ Amy Magher
                                      Michienzie & Sawin, LLC




                                                                                                      4
{00431053.DOCX}
